Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.5 EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (hereinafter the  Agreement ) amended and restated effective November 14, 2008 by and among RAM HOLDINGS LTD., a Bermuda exempted company ( Holding ), RAM REINSURANCE COMPANY LTD., a Bermuda company (the  Company ), and VICTORIA GUEST (the  Executive ). WHEREAS, Holding and the Company wish to secure the services of the Executive as their General Counsel; and WHEREAS, the Executive wishes to serve as General Counsel of Holding and the Company, and to continue under this Agreement on the terms and conditions hereinafter set forth, as amended to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and adequacy of which are mutually acknowledged, Holding, the Company and the Executive (collectively referred to as the  Parties ) agree as follows: 1. Definitions .
